DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          CHARLENE ROSA,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-2004

                         [September 25, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No. 04-10827CF10A.

  Charlene Rosa, Ocala, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, CIKLIN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.